Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 02/16/2022 have been fully considered and are persuasive. 

3.	Claims 1, 8 and 15 are amended claims. 

4.	Applicant's remarks and amendments submitted on 02/16/2022 for application number 16/426,912 have been considered and are persuasive in light of the filed remarks and amendments. Therefore, the previously filed claim rejections have been withdrawn.

Allowable Subject Matter
5.	Claims 1-20 are allowed. 
6.	The following is an examiner’s statements of reasons for allowance:
7. 	 The following references disclose the general subject matter recited in independent claims 1, 8 and 15. 

Deinhart et al. (US patent No.: 5,911,143) provide a method and system for registration, authorization, and control of access rights in a computer system are disclosed in the present invention. The inventive method for controlling access rights of subjects on objects in a computer system uses parameterized role types that can be instantiated into role instances equivalent to roles as known from the prior art. The required parameters are provided by the subject of the computer system. The computer system may derive the parameters from the job position of a subject or its membership in an organization unit. Furthermore, the inventive method provides relative resource sets which are instantiated into concrete resource sets and individual resources by using the same parameter values as for instantiating of role types.

Burger et al. (US Pub. No. US 2010/0162389 A1) provides method enables providing permission to a user to execute an action on a workflow driven ticket, thus completing a business process in an efficient manner. The method enables providing needed permissions without including a large overhead for maintaining lifecycle of the permissions.

Purkayastha et al. (US Pub. No. US 2006/0122967 A1) provides method for distributing information to a user of an information system via a device begins by selecting a user profile. Information is received at the device and is filtered with the selected user profile. The filtered information is displayed to the user. 

Sherry et al. (US patent No.: US 10,013,411 B2) provide a field in a document corresponds to a value of a field description included in a user profile, wherein the document lacks existing metadata describing the field; program code for performing document-modification operations comprising: modifying, based on based on the data entered into the field corresponding to the value of the field description, the document to include a tag that is applied to the field, wherein the tag comprises metadata the field description, and associating the document with the user profile; and program code for a document management application that is accessed with the user profile to perform operations comprising: scanning a user document associated with the user profile, identifying, from scanning the user document, a link to a web document at a remote resource, wherein the remote resource is independent of the document management application and accessible by the document management application via a data network, executing a crawler process that accesses, via the link, the web document from the remote resource and that identifies a web field in the web document, generating, from the crawler process, remote document data in a locally accessible storage location in which the document is stored.

Reasons for Allowance 
8.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…the 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,8 and 15. For this reason, the specific claim limitations recited in independent claims 1,8 and 15 taken as whole are found to be novel and allowable.

9.	 The dependent claims 2-7,9-14 and 16-20 which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





A.G.
/ABIY GETACHEW/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        
February 26, 2022